DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-15, 17, 20-24, 26-30, 32-39 and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a system or method that utilizes low energy sensor, high energy sensor, a motion sensor, and a microprocessor that activates sampling activity of the high energy sensor and low energy sensor via a switch mechanism based on the motion reference signal where there is a period that the microprocessor selects both the low and high energy sensor.
Applicant’s arguments, see pg. 13-16, filed November 23, 2020, with respect to 35 U.S.C. 103 rejection of claims 1-5, 7-15, 17, 20-24, 26-30, 32-39 and 41-46 have been fully considered and are persuasive. The applicant argues that the prior art Ouwerkerk (US 2018/0028080 A1) lacks support for citation of certain elements as it relies on the provisional application filed on 2/24/15. Ouwerkerk is the closest prior art for the claims as disclosed in the Non-Final rejection mailed on 06/22/20; however, the examiner agrees that this does not qualify as prior art. 
The prior art of record, is silent regarding wherein the high energy sensor and the low energy sensor are both selected by the switch mechanism (an overlap in data collection) during a first transition between the utilization of the two types of sensors based on the activity threshold of the human subject. The prior art of record, taken .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





Jessandra Hough								March 23, 2021
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792